         Case 1:19-cv-11868-PGG Document 76 Filed 07/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AURELLIUS JORDAN and ULVADA
JORDAN,

                           Plaintiffs,                                ORDER

             - against -                                        19 Civ. 11868 (PGG)

SLIDENJOY, LAURENT WERY, CASTRO
THOMAS, and CHARLEE
JEUENHOMME,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               For the reasons stated in today’s hearing, Defendants’ motion to vacate the

Clerk’s certificates of default (Dkt. No. 56) is granted, and Plaintiffs’ application for a

preliminary injunction (Dkt. No. 51) is denied. The Clerk of the Court is directed to terminate

the motions (Dkt. Nos. 51, 56).

Dated: New York, New York
       July 2, 2020

                                               SO ORDERED
